Exhibit 10.1
 
NU HORIZONS ELECTRONICS CORP.
2010 OUTSIDE DIRECTORS’ STOCK INCENTIVE PLAN


ARTICLE I
PURPOSES


Nu Horizons Electronics Corp. hereby adopts and establishes the Nu Horizons
Electronics Corp. (the “Company”) 2010 Outside Directors’ Stock Incentive Plan
(the “Plan”) to attract and retain highly skilled individuals as directors of
the Company, to provide additional incentive to the outside directors of the
Company to serve as directors and to encourage their continued service on the
board of directors of the Company.  The Plan is intended to comply with
Section 409A (as defined below), and to supplement any existing director stock
option plan.


ARTICLE II
DEFINITIONS


The capitalized terms used in this Plan have the meanings set forth below, or as
otherwise defined herein.  Except when otherwise indicated by the context,
reference to the masculine gender shall include the feminine gender and any term
used in the singular shall also include the plural.


(a) “Affiliate” means (i) any Subsidiary of the Company, (ii) any entity or
Person or group of Persons that, directly or through one or more intermediaries,
is controlled by the Company and (iii) any entity or Person or group of Persons
in which the Company has a significant equity interest, as determined by the
Board.


(b) “Agreement” means any written agreement, contract or other instrument or
document evidencing any Award granted under the Plan, which may, but need not,
be executed or acknowledged by a Participant.


(c) “Award” means any Option, award of Restricted Stock or Restricted Stock
Units or Other Stock-Based Award granted under the Plan.


(d) “Board” or “Board of Directors” means the Board of Directors of the Company.


(e) “Change in Control” means a change of control of the Company, or in any
person directly or indirectly controlling the Company, which shall mean:


 
(i)
a change in control as such term is presently defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended; or



 
(ii)
if any “person” (as such term is used in Section 13(d) and 14(d) of the Exchange
Act) other than the Company or any “person” who on the date of this Agreement is
a director or officer of the Company, becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the voting power of the
Company’s then outstanding securities; or



 
(iii)
if during any period of two (2) consecutive years during the term of this Plan,
individuals who at the beginning of such period constitute the Board of
Directors, cease for any reason to constitute at least a majority thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing or any provision of this Plan to the contrary, if
an Award is subject to Section 409A (and not excepted therefrom) and a Change of
Control is a distribution event for purposes of such Award, the foregoing
definition of Change in Control shall be interpreted, administered and construed
in manner necessary to ensure that the occurrence of any such event shall result
in a Change of Control only if such event qualifies as a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as applicable, within the
meaning of Treasury Regulation § 1.409A-3(i)(5).


(f) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor statute.


(g) “Disability” means the disability of a Participant (i) such that the
Participant is considered disabled under any long term disability plan of the
Company, or otherwise (ii) as determined by the Board.


(h) “Director” means a member of the Board of Directors of the Company.


(i) “Employee” means any person, including officers and Directors, employed by
the Company or any Subsidiary of the Company.  The payment of a Director’s fee
or consulting fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company unless the Director and the Company agree
that, as a result of payment of such fees in connection with services rendered,
such Director should not be considered an Outside Director.


(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k) “Fair Market Value” means, as of any date, the value of Stock determined as
follows:


 
(i)
If the Common Stock is listed on any established stock exchange or national
market system, including without limitation the Nasdaq National Market, the Fair
Market Value of a Share of Common Stock shall be the closing sale price for such
stock (or the closing bid, if no sales were reported), as quoted on such system
or exchange (or, if more than one, on the exchange with the greatest volume of
trading in the Company’s Common Stock) on the day of determination, as reported
in The Wall Street Journal or such other source as the Board deems reliable;



 
(ii)
If the Common Stock is quoted on Nasdaq (but not on the National Market) or
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high and low asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;



 
(iii)
In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Board.



(l) “Option” means a stock option to purchase Shares granted under Article VI.


(m) “Other Stock-Based Award” means any right granted under Article VIII.
 
 
ii

--------------------------------------------------------------------------------

 

 
(n) “Outside Director” means a Director who is not an Employee.


(o) “Participant” means an Outside Director to whom an Award has been made.


(p) “Person” means any individual, corporation, joint venture, association,
joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.


(q) “Plan” means this 2010 Outside Directors’ Stock Incentive Plan, as amended
and in effect from time to time.


(r) “Restricted Stock” means any Share underlying an Award granted under Article
VII.


(s) “Restricted Stock Unit” means a contractual right underlying an Award
granted under Article VII that is denominated in Shares, which Unit represents a
right to receive the value of a Share (or a percentage of such value, which
percentage may be higher than 100%) upon the terms and conditions set forth in
the Plan and the applicable Agreement.


(t) “Section 409A” shall mean Section 409A of the Code, the regulations and
other binding guidance promulgated thereunder.


(u) “Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of directorship with the
Company (including all persons treated as a single employer under Section 414(b)
and 414(c) of the Code) or change in circumstances that constitutes a
“separation from service” (within the meaning of Section 409A).  For purposes
hereof, the determination of controlled group members shall be made pursuant to
the provisions of Section 414(b) and 414(c) of the Code; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and Treas.
Reg. § 1.414(c)-2; provided, further, where legitimate business reasons exist
(within the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least
20 percent” shall be used instead of “at least 80 percent” in each place it
appears.


(v) “Share” means a share of Stock.


(w) “Stock” means the common stock, $.0066 par value per share (as such par
value may be adjusted from time to time), of the Company.


(x) “Subsidiary” means any entity in which the Company owns or otherwise
controls, directly or indirectly, stock or other ownership interests having the
voting power to elect a majority of the Board, or other governing group having
functions similar to a board of directors, as determined by the Board.


(y) “Successor” with respect to a Participant means the legal representative of
an incompetent Participant and, if the Participant is deceased, the legal
representative of the estate of the Participant or the person or persons who
may, by bequest or inheritance, or under the terms of an Award or of forms
submitted by the Participant to the Board, acquire the right to receive cash
and/or Shares issuable in satisfaction of an Award.


 
iii

--------------------------------------------------------------------------------

 


ARTICLE III
ADMINISTRATION


The authority to control and manage the operation and administration of the Plan
shall be vested in the Board.


(a)           The Board shall have exclusive power to make Awards, to determine
when and to whom Awards will be granted, the types of Awards and the number of
Shares covered by the Awards, to establish the terms, conditions, performance
criteria, restrictions, and other provisions of such Awards and, subject to the
terms of the Plan, to cancel or suspend Awards.  In making such Award
determinations, the Board may take into account the Participant’s present and
potential contribution to the Company’s success and such other factors as the
Board deems relevant.


(b)           Subject to Section 11(b) of the Plan, the Board may determine
whether, to what extent and under what circumstances Awards may be settled, paid
or exercised in cash, Shares or other Awards or other property, or canceled,
forfeited or suspended.


(c)           Subject to Section 11(b) of the Plan, the Board shall have the
authority to interpret the Plan and any Award or Agreement made under the Plan,
to establish, amend, waive and rescind any rules and regulations relating to the
administration of the Plan, to determine the terms and provisions of any
Agreements entered into hereunder (not inconsistent with the Plan), and to make
all other determinations necessary or advisable for the administration of the
Plan.


(d)           The Board shall determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award under the Plan shall be deferred
either automatically, or at the election of the holder thereof, or by the Board.


(e)           The Board may correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award in the manner and to the extent it
shall deem desirable. The determinations of the Board in the administration of
the Plan, as described herein, shall be final, binding and conclusive.


(f)            In controlling and managing the operation and administration of
the Plan, the Board shall act by a majority of its then members, by meeting or
by writing or email filed without a meeting.  The Board shall maintain and keep
adequate records concerning the Plan and concerning its proceedings and acts in
such form and detail as the Board may decide.


(g)           Except to the extent prohibited by applicable law or regulation,
the Board may allocate all or any portion of its responsibilities and powers to
any one or more of its members.  The Board may revoke any such allocation or
delegation at any time.


(h)           The Company and any Affiliate shall furnish the Board with such
data and information as may be required for it to discharge its duties.  The
records of the Company and any Affiliate shall be conclusive on all persons
unless determined to be incorrect.  Participants and other persons entitled to
benefit under the Plan must furnish the Board such evidence, data or information
as the Board considers desirable to carry out the terms of the Plan.


(i)            To the fullest extent permitted by law, each member and former
member of the Board and each person to whom the Board delegates or has delegated
authority under this Plan shall be entitled to indemnification by the Company
against and from any loss, liability, judgment, damage, cost and reasonable
expense incurred by such member, former member or other person by reason of any
action taken, failure to act or determination made in good faith under or with
respect to this Plan.


 
iv

--------------------------------------------------------------------------------

 


ARTICLE IV
SHARES AVAILABLE FOR AWARDS


(a)           Subject to adjustment as provided in Section 4(e), the maximum
number of Shares that may be delivered pursuant to Awards granted under the Plan
is 255,000.  Notwithstanding the foregoing and subject to adjustment as provided
in Section 4(e), no Participant may receive Awards under this Plan in any
calendar year that relate to more than 30,000 Shares.


(b)           Any Shares subject to Awards shall be counted against the
numerical limits of this Article IV as one share for every share subject
thereto.  To the extent that a Share that was subject to an Award that counted
as one Share against the Plan reserve is recycled back into the Plan under
paragraph (d) of this Article IV, the Plan shall be credited with one Share.


(c)           Shares to be issued under the Plan may be made available from
authorized but unissued Stock, Stock held by the Company in its treasury, or
Stock purchased by the Company on the open market or otherwise. During the term
of the Plan, the Company will at all times reserve and keep available the number
of Shares that shall be sufficient to satisfy the requirements of the Plan.


(d)           If any Shares covered by an Award or to which such an Award
relates, terminate, lapse or are forfeited or cancelled, or such an Award is
otherwise settled without the delivery of the full number of Shares underlying
the Award, then the Shares covered by such Award, or to which such Award
relates, to the extent of any such forfeiture, termination, lapse, cancellation,
etc., shall again be, or shall become available for issuance under the Plan;
provided, however, that Shares (i) delivered in payment of the exercise price of
an Option, (ii) not issued upon the net settlement or net exercise of stock
appreciation rights, or (iii) delivered to or withheld by the Company to pay
withholding taxes related to an Award, shall not become available again for
issuance under this Plan.


(e)           In the event of any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
share split, reverse share split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affecting the Shares, the Board shall make such provision
as it shall consider appropriate for (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards,
including without limitation the individual limit set forth in Section 4(a),
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash
payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award shall always be a whole number. The
determination of the Board shall be conclusive; provided, further, with respect
to any Award subject to Section 409A, any such adjustment shall be authorized
only to the extent that such adjustment would not cause the Award to fail to
comply with Section 409A.


 
v

--------------------------------------------------------------------------------

 


ARTICLE V
ELIGIBILITY


All Outside Directors are eligible to participate in this Plan and receive
Awards hereunder.




ARTICLE VI
OPTIONS


(a)           Unless otherwise provided by the Board at the time of the grant of
an Award, and not inconsistent with the provisions of the Plan and subject to
Section 11(b) of the Plan, the terms of each Option shall be as follows:


 
(i)
Each Option shall terminate, if not previously exercised or otherwise
terminated, on a date ten (10) years after the date of grant.

 
(ii)
Each Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Articles IX and XII hereof.

 
(iii)
The exercise price per Share of each Option shall be 100% of the Fair Market
Value per Share on the date of grant of the Option.



(b)           Any Option granted hereunder shall be exercisable at such times as
are set forth in Section 6(a) above.  An Option may not be exercised for a
fraction of a Share.  An Option shall be deemed to be exercised when written
notice of such exercise has been given to the Company in accordance with the
terms of the Option by the person entitled to exercise the Option and full
payment for the Shares with respect to which the Option is exercised has been
received by the Company.  Full payment may consist of any consideration and
method of payment allowable under Section 6(c) below.  Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the optioned Stock, notwithstanding the
exercise of the Option.  A share certificate for the number of Shares so
acquired shall be issued to the optionee as soon as practicable after exercise
of the option.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in Section (4)(e) of the Plan.  Except as otherwise provided
in Article IV, exercise of an Option in any manner shall result in a decrease in
the number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the option, by the number of Shares as to which the
option is exercised.


(c)           The consideration to be paid for the Shares to be issued upon
exercise of an Option may consist of (i) cash, (ii) check, (iii) other shares of
the Company’s Stock which have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised, or (iv) consideration received by the Company under any
cashless exercise program implemented by the Company in connection with the
Plan.


(d)           Shares shall not be issued pursuant to the exercise of an Option
unless the exercise of such Option and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, state securities laws, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  As a condition to the exercise of an Option, the Company
may require the person exercising such Option to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares,
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law. Inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.


 
vi

--------------------------------------------------------------------------------

 


ARTICLE VII
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS


The Board is hereby authorized to grant Awards of Restricted Stock and/or
Restricted Stock Units to Participants.


(a)           The Awards granted under this Article VII shall be subject to such
restrictions as the Board may impose (including, without limitation, any
limitation on the right to vote Shares underlying Restricted Stock Awards or the
right to receive any dividend, other right or property), which restrictions may
lapse separately or in combination at such time or times, in such installments
or otherwise, as the Board may deem appropriate.  If the vesting conditions
applicable to an Award of Restricted Stock or Restricted Stock Units relate
exclusively to the passage of time and continued service as a director, the last
vesting date of all or a portion of such Award shall occur no less than
36 months following the date of such Award, except that the foregoing
restriction shall not apply to such Awards if they are issued in connection with
the exercise of an Option or other Award hereunder.


(b)           Any Award of Restricted Stock or Restricted Stock Units may be
evidenced in such manner as the Board may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
underlying a Restricted Stock Award, such certificate shall be registered in the
name of the Participant and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Shares.




ARTICLE VIII
OTHER STOCK-BASED AWARDS


The Board is hereby authorized to grant to Participants such other Awards
(including, without limitation, stock appreciation rights and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares) as are
deemed by the Board to be consistent with the purposes of the Plan.  Rights to
dividends and dividend equivalents may not attach to Options or stock
appreciations rights. Subject to the terms of the Plan, the Board shall
determine the terms and conditions of such Awards.  Notwithstanding the
foregoing, the term of a stock appreciation right shall not exceed ten (10)
years, and the exercise price for a stock appreciation right shall not be less
than the Fair Market Value of a Share on the date of grant of such stock
appreciation right. Shares or other securities delivered pursuant to a purchase
right granted under this Article VIII shall be purchased for such consideration,
which may be paid by such method or methods and in such form or forms,
including, without limitation, cash, Shares, other securities, other Awards, or
other property, or any combination thereof, as the Board shall determine, the
value of which consideration, as established by the Board, shall not be less
than the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted.


 
vii

--------------------------------------------------------------------------------

 


ARTICLE IX
TERMINATION OF DIRECTORSHIP


Except as otherwise provided in an applicable Agreement or determined by the
Board and to the extent not inconsistent with Section 13(k) hereof, in case of
termination of directorship, the following provisions shall apply:


(a)           Termination of Status as a Director.  If an Outside Director
ceases to serve as a Director, such Person may, but only within three (3) months
after the date he/she ceases to be a Director of the Company, exercise any
Option to the extent that he/she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired.  To the extent that the Director was not
entitled to exercise an Option at the date of such termination, or if he/she
does not exercise such Option (which he/she was entitled to exercise) within the
time specified herein, the Option shall terminate.  All other Awards shall be
payable in accordance with their terms.


(b)           Disability of a Participant.  Notwithstanding the provisions of
Section 9(a) above, in the event a Participant is unable to continue his/her
service as a Director as a result of Disability, he/she may, but only within
twelve (12) months from the date of termination, exercise any Option to the
extent he/she was entitled to exercise it at the date of such
termination.  Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired.  To the extent that he/she was not
entitled to exercise the Option at the date of termination, or if he/she does
not exercise such Option (which he/she was entitled to exercise) within the time
specified herein, the Option shall terminate. All other Awards shall be payable
in accordance with their terms.


(c)           Death of Participant.  In the event of the death of a Participant
during the term of an Option, the Option shall be exercisable to the extent it
was exercisable at the date of termination, at any time within twelve (12)
months following the date of death, by the Participant’s
Successor.  Notwithstanding the foregoing, in no event may the Option be
exercised after its term has expired.  All other Awards shall be payable in
accordance with their terms.




ARTICLE X
DURATION


The Plan shall be effective as of May 20, 2010, subject to its approval by the
stockholders of the Company. No Award shall be granted under the Plan after the
tenth anniversary of the effective date.  However, unless otherwise expressly
provided in the Plan or in an applicable Agreement, any Award theretofore
granted may extend beyond such date, and the authority of the Board to
administer the Plan and to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.


 
 
viii

--------------------------------------------------------------------------------

 
 
ARTICLE XI
AMENDMENT, MODIFICATION AND TERMINATION


(a)           Except to the extent prohibited by applicable law and unless
otherwise expressly provided in an Agreement or in the Plan, the Board may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval
(x) if such approval is necessary to comply with any tax or regulatory
requirement for which or with which the Board deems it necessary or desirable to
qualify or comply or (y) if the proposed amendment will increase the number of
Shares that may be issued under the Plan, modify the requirements for
participation in the Plan, or increase benefits that have already accrued to
Participants under the Plan or (ii) the consent of the affected Participant, if
such action would adversely affect the rights of such Participant under any
outstanding Award.  Notwithstanding anything to the contrary herein, the Board
may amend the Plan in such manner as may be necessary to enable the Plan to
achieve its stated purposes in any jurisdiction outside the United States in a
tax-efficient manner and in compliance with local rules and
regulations.  Notwithstanding the foregoing or any provision of the Plan or an
Award to the contrary, (i) the Board may at any time (without the consent of any
Participant) modify or amend any or all of the provisions of the Plan or an
Award to the extent necessary to conform the provisions of the Plan or an Award
to comply with Section 409A, the regulations issued thereunder or an exception
thereto, regardless of whether such modification or amendment of the Award shall
adversely affect the rights of a Participant, and (ii) except in connection with
a corporate transaction involving the Company (including, without limitation,
any stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding Awards may not be amended to
reduce the exercise price of outstanding Options or stock appreciation rights or
cancel outstanding Options or stock appreciation rights in exchange for cash,
other Awards, Options or stock appreciation rights with an exercise price that
is less than the exercise price of the original Award, without stockholder
approval.


(b)           The Board may waive any conditions or rights under, amend any
terms of, or amend, alter, suspend, discontinue or terminate, any Award
theretofore granted, prospectively or retroactively, without the consent of any
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of a Participant or holder or beneficiary
under any Award theretofore granted under the Plan.  Notwithstanding the
foregoing, the Board may not change the vesting schedule of previously-granted
Awards without shareholder approval.


(c)           With respect to Participants who reside or work outside the United
States of America, the Board may, in its sole discretion, amend, or otherwise
modify, without shareholder approval, the terms of the Plan or Awards with
respect to such Participant in order to conform such terms with the provisions
of local law; provided that such amendment or other modification shall not
increase the total number of Shares reserved for purposes of the Plan without
the approval of the shareholders of the Company.


(d)           The Board shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, an event affecting the
Company, or the financial statements of the Company, or of changes in applicable
laws, regulations or accounting principles), whenever the Board determines that
such adjustments are appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan.


(e)           To the extent not inconsistent with Section 13(k) hereof, in
connection with an event described in Article XII or in Section 4(e), the Board
may, in its discretion (i) cancel any or all outstanding Awards under the Plan
in consideration for payment to the holder of each such cancelled Award of an
amount equal to the portion of the consideration that would have been payable to
such holder pursuant to such transaction if such Award had been fully vested and
exercisable, and had been fully exercised, immediately prior to such
transaction, less the exercise price if any that would have been payable
therefor, or (ii) if the net amount referred to in clause (i) would be negative,
cancel such Award for no consideration or payment of any kind. Payment of any
amount payable pursuant to the preceding sentence may be made in cash and/or
securities or other property in the Board’s discretion and to the extent
applicable, must comply with Section 409A.


 
ix

--------------------------------------------------------------------------------

 


ARTICLE XII
CHANGE IN CONTROL, LIQUIDATION, MERGER OR ASSET SALE


(a)           In the event of a merger of the Company with or into another
corporation or the sale of substantially all of the assets of the Company,
outstanding Awards may be assumed or equivalent awards may be substituted by the
successor corporation or a parent or subsidiary thereof (the “Successor
Corporation”).  If an Award is assumed or substituted for, the Award or
equivalent award shall continue to be exercisable and/or payable as provided in
the original terms thereof for so long as the Participant  serves as a Director
or a director of the Successor Corporation.  Following such assumption or
substitution, if the Participant’s status as a Director or director of the
Successor Corporation, as applicable, is terminated other than upon a voluntary
resignation, all Awards shall become immediately and fully exercisable and
payable. Thereafter, the Award shall remain exercisable and/or payable in
accordance with the terms of this Plan.   If the Successor Corporation does not
assume an outstanding Award or substitute for it an equivalent award, all Awards
shall become immediately and fully exercisable and payable.  In such event with
respect to Options, the Board shall notify the Participant that the Option shall
be fully exercisable for a period of sixty (60) days from the date of such
notice, and upon the expiration of such period, the Option shall terminate.


For the purposes of this Section 12(a), an Award shall be considered assumed if,
following the merger or sale of assets, the new Award confers the right to
purchase or receive consideration, for each Share of Stock or right subject to
the Award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares).


(b)           In the event of a Change in Control, at the option of the Board,
(i) all Awards outstanding on the date of such Change in Control shall become
immediately and fully exercisable and payable, and (ii) a Participant will be
permitted to surrender for cancellation within sixty (60) days after such Change
in Control, any Option or portion of an Option which was granted more than
six (6) months prior to the date of such surrender, to the extent not yet
exercised, and to receive a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (on the date of surrender) of the Shares subject
to the Option or portion thereof surrendered, over the aggregate purchase price
for such Shares under the Option.


(c)           In the event of a proposed dissolution or liquidation of the
Company, all Awards shall become fully vested, exercisable and payable.  To the
extent an Option remains unexercised at the time of the dissolution or
liquidation, the Option shall terminate.




ARTICLE XIII
MISCELLANEOUS


(a)           Nothing in the Plan or in any Agreement shall confer upon any
Participant the right to continue in the service or employment of the Company or
any Affiliate or affect any right which the Company or any Affiliate may have to
terminate or modify the employment or provision of service of the Participant
with or without cause.
 
 
x

--------------------------------------------------------------------------------

 

 
(b)           The Company shall have a right to withhold from any payment of
cash or Stock to a Participant or other person under the Plan an amount
sufficient to cover any required withholding taxes, including the Participant’s
social security and Medicare taxes (FICA) and Federal, state, local income tax
or such other applicable taxes (“Taxes”) with respect to income arising from
payment of the Award.  The Company shall have the right to require the payment
of any Taxes before issuing any Stock pursuant to the Award.  The Board may, if
it deems appropriate in the case of a Participant, withhold such Taxes through a
reduction of the number of Shares delivered to such individual, or allow the
Participant to elect to cover all or any part of the required withholdings, and
to cover any additional withholdings up to the amount needed to cover the Taxes
with respect to income arising from payment of the Award, through a reduction of
the number of Shares delivered to such individual or a subsequent return to the
Company of Shares held by the Participant or other person, in each case valued
in the same manner as used in computing the withholding taxes under the
applicable laws.  Notwithstanding the foregoing or any provisions of the Plan to
the contrary, any broker-assisted cashless exercise shall comply with the
requirements for equity classification of applicable SEC and accounting
pronouncements and any withholding satisfied through a net-settlement shall be
limited to the minimum statutory withholding requirements.


(c)           Awards received by a Participant under this Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
any termination, indemnity or severance pay laws and shall not be included in,
nor have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company or an
Affiliate, unless expressly so provided by such other plan, contract or
arrangement, or unless the Board so determines.


(d)           Subject to the provisions of the Plan, (i) no Award and no right
under any Award shall be assignable, alienable, saleable or transferable by a
Participant otherwise than by will or by the laws of descent and distribution,
provided, however, that, if so determined by the Board, a Participant may, in
the manner established by the Board, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant,
(ii) each Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative, and
(iii) no Award and no right under any such Award, may be pledged, alienated,
attached, or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against the
Company.  The provisions of this paragraph shall not apply to any Award which
has been fully exercised, earned or paid, as the case may be, and shall not
preclude forfeiture of an Award in accordance with the terms thereof.


(e)           This Plan shall be unfunded and the Company shall not be required
to segregate any assets that may at any time be represented by Awards under this
Plan.  Neither the Company, its Affiliates, nor the Board shall be deemed to be
a trustee of any amounts to be paid under this Plan nor shall anything contained
in this Plan or any action taken pursuant to its provisions create or be
construed to create a fiduciary relationship between the Company and/or its
Affiliates, and a Participant or Successor.  To the extent any person acquires a
right to receive an Award under this Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.


(f)           Any liability of the Company to any Participant with respect to an
Award shall be based solely upon contractual obligations created by this Plan
and the applicable Agreement.  Except as may be required by law, neither the
Company nor any member or former member of the Board, nor any other person
participating (including participation pursuant to a delegation of authority
hereunder) in any determination of any question under this Plan, or in the
interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken, or not taken, under this Plan.
 
 
xi

--------------------------------------------------------------------------------

 
 
(g)           No certificate for Shares distributable pursuant to this Plan
shall be issued and delivered unless the issuance of such certificate complies
with all applicable legal requirements, including, without limitation,
compliance with the provisions of applicable state securities laws, the
Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Exchange Act and the requirements of the exchanges on
which the Company’s Shares may, at such time be listed.


(h)           To the extent that federal laws do not otherwise control, this
Plan and all determinations made and actions taken pursuant to this Plan shall
be governed by the laws of Delaware and construed accordingly.


(i)           In the event that any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.


(j)           No fractional shares shall be issued or delivered pursuant to this
Plan or any Agreement, and the Board shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.


(k)           Notwithstanding any provision of the Plan or an Agreement to the
contrary, if any Award or benefit provided under this Plan is subject to the
provisions of Section 409A, the provisions of the Plan and any applicable
Agreement shall be administered, interpreted and construed in a manner necessary
to comply with Section 409A or an exception thereto (or disregarded to the
extent such provision cannot be so administered, interpreted or construed). The
following provisions shall apply, as applicable:


 
(i)
For purposes of Section 409A, and to the extent applicable to any Award or
benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly.  With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A.  Whether a
Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A.  For this purpose, a
Participant will be presumed to have experienced a Separation from Service when
it is anticipated that the level of bona fide services performed permanently
will decrease to a level less than twenty percent (20%) of the average level of
bona fide services performed by the Participant during the immediately preceding
thirty-six (36) month period or such other applicable period as provided by
Section 409A.

 
(ii)
The Board, in its discretion, may specify the conditions under which the payment
of all or any portion of any Award may be deferred until a later
date.  Deferrals shall be for such periods or until the occurrence of such
events, and upon such terms and conditions, as the Board shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Awards to the extent it would result
in a violation of Section 409A.  An election shall be made by filing an election
with the Company (on a form provided by the Company) on or prior to
December 31st of the calendar year immediately preceding the beginning of the
calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period).

 
 
xii

--------------------------------------------------------------------------------

 
 
 
 
(iii)
The grant of Options and stock appreciation rights shall be granted under terms
and conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such
Award does not constitute a deferral of compensation under
Section 409A.  Accordingly, any such Award may be granted with respect to Stock
of the Company and any Subsidiary and Affiliate in which the Company has a
controlling interest.  In determining whether the Company has a controlling
interest, the rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided
that the language “at least 50 percent” shall be used instead of “at least
80 percent” in each place it appears; provided, further, where legitimate
business reasons exist (within the meaning of Treas. Reg.
§ 1.409A-1(b)(5)(iii)(E)(i)), the language “at least 20 percent” shall be used
instead of “at least 80 percent” in each place it appears.  The rules of Treas.
Reg. §§ 1.414(c)-3 and 1.414(c)-4 shall apply for purposes of determining
ownership interests.

 
(iv)
In no event shall any member of the Board or the Company have any liability to
any Participant (or any other Person) due to the failure of an Award to satisfy
the requirements of Section 409A.



This Nu Horizons Electronics Corp. 2010 Outside Directors’ Stock Incentive Plan
has been duly adopted by the Board on May 20, 2010 and approved by shareholders
on July 29, 2010.




 
xiii

--------------------------------------------------------------------------------

 